26 F.3d 991
Julie DELANEY, Plaintiff-Appellant,v.Victor R. CADE, D.O.;  St. Joseph Memorial Hospital;Central Kansas Medical Center, Defendants-Appellees,andL.G. Stephenson & Co., Inc., Defendant.
No. 91-3358.
United States Court of Appeals,Tenth Circuit.
June 3, 1994.

Dwight A. Corrin, Corrin & Krysl, Wichita, KS, for plaintiff-appellant.
Robert G. Martin and Alisa M. Arst, McDonald, Tinker, Skaer, Quinn & Herrington, Wichita, KS, for defendant-appellee Victor R. Cade, D.O.
Anne M. Hull, Eldon L. Boisseau, and Brian C. Wright, Turner and Boisseau, Wichita, KS, for defendants-appellees St. Joseph Memorial Hosp. and Central Kansas Medical Center.
Before SEYMOUR, Chief Circuit Judge, MOORE, Circuit Judge, and BURCIAGA, Chief District Judge.*
ORDER
JOHN P. MOORE, Circuit Judge.


1
This matter is before us following a response by the Supreme Court of the State of Kansas to our certification of the question whether Kansas recognizes the theory of the loss of chance of recovery.  See Delaney v. Cade, 255 Kan. 199, 873 P.2d 175 (1994).  The certified question having been answered affirmatively, the portion of the judgment over which we retained jurisdiction in this matter is REVERSED and the cause REMANDED for further proceedings.  The mandate shall issue forthwith.



*
 Honorable Juan G. Burciaga, Chief Judge for the United States District Court for the District of New Mexico, sitting by designation